
	
		I
		112th CONGRESS
		2d Session
		H. R. 6405
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Ms. Slaughter
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Comprehensive Environmental Response,
		  Compensation, and Liability Act of 1980 to provide grants for the
		  revitalization of waterfront brownfields, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Waterfront Brown­fields Revitalization
			 Act.
		2.Waterfront brownfields
			 grantSection 104(k) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9604(k)) is amended—
			(1)by redesignating
			 paragraphs (4) through (12) as paragraphs (5) through (13),
			 respectively;
			(2)in paragraph
			 (3)(A) by striking paragraphs (4) and (5) and inserting
			 paragraphs (5) and (6);
			(3)by inserting after
			 paragraph (3) the following:
				
					(4)Grants for
				waterfront brownfields revitalization
						(A)In
				generalSubject to paragraphs (5) and (6), the President shall
				establish a program to provide grants to eligible entities or nonprofit
				organizations to be used at one or more waterfront brownfields sites.
						(B)Use of
				fundsSuch grants may be used for reuse planning, site
				characterization and assessment, or remediation at waterfront brownfields
				sites, including the integration of activities related to the design and
				implementation of water quality improvements, low impact development
				approaches, green infrastructure, remediation and management of sediments, or
				flood damage prevention associated with brownfields remediation and
				reuse.
						(C)Waterfront
				brownfields site definedIn
				this section, the term waterfront brownfields site means a
				brownfields site any part of which is adjacent to a body of
				water.
						;
				
			(4)in paragraph
			 (5)(A) (as redesignated by paragraph (1) of this section) by inserting after
			 clause (ii) the following:
				
					(iii)Waterfront
				brownfields revitalizationA grant made to an eligible entity or
				nonprofit organization under paragraph (4) may not exceed
				$500,000.
					;
			(5)in paragraph
			 (7)(A) (as redesignated by paragraph (1) of this section) by inserting
			 waterfront brownfields revitalization, after community
			 involvement,; and
			(6)by striking
			 paragraph (13) (as redesignated by paragraph (1) of this section) and inserting
			 the following:
				
					(13)Funding
						(A)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $220,000,000 for each of fiscal years 2013 through
				2017.
						(B)Use of certain
				fundsOf the amounts made available under subparagraph (A) for a
				fiscal year $55,000,000, or, if the amount made available is less than
				$220,000,000, 25 percent of the amount made available, shall be used for site
				characterization, assessment, and remediation of facilities described in
				section 101(39)(D)(ii)(II).
						(C)Waterfront
				brownfields revitalizationThere are authorized to be
				appropriated such sums as may be necessary for waterfront brownfields
				revitalization grants under paragraph
				(4).
						.
			3.Task
			 Force
			(a)EstablishmentThe Administrator of the Environmental
			 Protection Agency shall establish and serve as chairperson of a task force on
			 waterfront brownfields revitalization.
			(b)MembershipMembers
			 of the task force shall include representatives who have expertise in
			 waterfronts or brownfields revitalization, including representatives from the
			 following:
				(1)The Environmental
			 Protection Agency.
				(2)The National
			 Oceanographic and Atmospheric Administration.
				(3)The Army Corps of
			 Engineers.
				(4)The Department of
			 Transportation.
				(5)The Department of
			 Housing and Urban Development.
				(6)The Economic
			 Development Administration.
				(7)The United States
			 Fish and Wildlife Service.
				(8)State and local
			 governments.
				(9)Community-based
			 organizations and other interested parties.
				(10)Any additional
			 entities the Administrator chooses to include.
				(c)DutiesThe
			 task force shall identify—
				(1)current and
			 potential funding and technical assistance resources for waterfront brownfields
			 revitalization;
				(2)barriers to and
			 solutions for waterfront brownfields revitalization; and
				(3)methods to coordinate interagency efforts
			 for waterfront brownfields revitalization.
				(d)ReportNot
			 later than 3 years after the date of enactment of this Act, the Administrator
			 shall submit to the appropriate committees of Congress a report detailing the
			 findings of the task force on improving waterfront brownfields
			 revitalization.
			4.Annual
			 report
			(a)In
			 generalThe Administrator of
			 the Environmental Protection Agency shall submit to the Committee on Energy and
			 Commerce and the Committee on Transportation and Infrastructure of the House of
			 Representatives an annual report on the implementation of the brownfield site
			 characterization and assessment grant program authorized by section 104(k) of
			 the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9604(k)).
			(b)Committee
			 hearings on annual report
				(1)In
			 generalDuring each year, the Committee on Energy and Commerce
			 and the Committee on Transportation and Infrastructure of the House of
			 Representatives shall each hold a hearing on the annual report submitted by the
			 Administrator under subsection (a).
				(2)Exercise of
			 rulemaking authorityThe provisions of paragraph (1) are
			 enacted—
					(A)as an exercise of
			 the rulemaking power of the House of Representatives, and, as such, they shall
			 be considered as part of the rules of the House, and such rules shall supersede
			 any other rule of the House only to the extent that rule is inconsistent
			 therewith; and
					(B)with full
			 recognition of the constitutional right of the House to change such rules (so
			 far as relating to the procedure in the House) at any time, in the same manner,
			 and to the same extent as in the case of any other rule of the House.
					
